On Petition for rehearing, this cause has *Page 484 
been re-examined and we have reached the conclusion as on the first consideration, that the judgment is excessive.
If the Plaintiff in Error will enter a remittitur for $1,000. the final judgment will stand affirmed for the balance, otherwise the cause will be reversed for a new trial.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
                          ON REHEARING.